Title: From Thomas Jefferson to James Madison, 26 December 1824
From: Jefferson, Thomas
To: Madison, James

Th: J. to J.M.Monto
Dec. 26. 24I inclose you a long letter from mr Cabell and a long answer from my self, not much work reading, but that it is well you should know every thing. no letter from Gilmer since my last. but he is believed to be now in Richmond. Long and Blaettermann are here located in their pavilions as drawn by lot. the former is a fine young man and well qualified. the latter rather a rough looking German, speaking English roughly, but of an excellent mind and high qualifications. he thinks the Competitor, bound to Norfolk with the other three would not sail till about the 10th of November, it is time they should be here now. you will see what I write to Cabell about a meeting on their arrival. I wrote him a private letter also as to Tucker, and I have written privately to Genl Breckenridge, enquiring concerning Wm C. Preston, in case Gilmer should absolutely decline. I have done nothing as to Dr Emmet, because I supposed Gilmer would have left N.Y. before my letter could reach there. you will see what I have recommended as to the last donation. I write this day to Govr Barber to press a decision through Congress without loss of time. I wish you would do the same that he might be sensible of it’s urgency. Affectly Adieu.